A-77,042
           FILED IN        _                                                 .   COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
         October 8, 2015                                                         Transmitted 10/7/2015 6:12:20 PIV
                                                                                   Accepted 10/8/2015 8:04:42 AW
     ABELACOSTA, CLERK                    AP-77,042                                                ABELACOST/0
                                                                                                           CLERK

FIDENCIO VALDEZ                                0       IN THE TEXAS COURT
                                               0
V.                                             0       OF CRIMINAL APPEALS
                                               0
STATE OF TEXAS                                 0       AUSTIN, TEXAS


                      MOTION FOR EXTENSION OF TIME TO FILE
                         DEFENDANT-APPELLANT'S BRD2F




To the Court of Criminal Appeals:

     Fidencio Valdez, Appellant in this cause, moves the Court for an extension of time for

filing defendant-appellant's brief, and in supportof this motion shows:

                                               I.


     This isanappeal from the 384th Judicial District Court for the State ofTexas .
                                              H.


     If no extension of time is granted by this Court, the brief of appellant must be filed by

 the 5th day of October, 2015. One extension of time has been requested or granted

 previously by the Court.

                                              HI.


     A reasonable explanation of the need for more time for filing Appellant's brief exists,

 in that Defendant-Appellant's counsel received the record last month and there are 66

 volumes to review. This requestis out of time because when counsel calledregarding the

 first extension he understood the extension would be for 90 days, in calculating the time

 he did not include the first 30 days and calendared November 4,2015. When the request

 was granted he did not review the order thoroughly. Counsel, is also working on a
complicated federal appeal in the United States v. Charles Marquez in the 5th Circuit

Court of Appeals, Docket Number 14-50968. Additionally, counsel is also working on a

brief in the State of Texas v. Daniel Chavira in the Eighth Court of Appeals, Docket

Number08-15-00128. In addition a daily trial docket.

                                            IV.


   An extension of time for filing Appellant's brief will not delay submission of this

cause in its prescribed order, and no harm will result to the Appellee as a result of an

extension of time for filing briefs, in that this case has not been set for submission.

  Wherefore , Appellant requests that the Court enter an order extending the time for

filing Appellant's briefto the 5th day of December, 2015.

                                               Respectfully submitted,



                                               Joseph D. Vasquez
                                               310N.Mesa, Suite710
                                               El Paso, Texas 79901
                                               Telephone No. (915) 542-4556
                                               Facsimile No. (915) 543-6309
                                               State Bar No. 00788581
                                               Attorney for Appellant


                              CERTIFICATE OF SERVICE


  I served a copy of the foregoing Motion for Extension of Time to file Appellant's
Brief on the District Attorney's Office via hand delivery on the 7th day of October, 2015.

                                               ,—•jgggjffyy   —
                                               JosetgyD. Vasquez
                                            Attorney for Defendant-Appellant
The State of Texas


County of El Paso

   Before me , the undersigned authority, personally appeared Joseph D. Vasquez,
counsel for Appellant, who upon oath deposes and says that he is counsel of record for
the Appellant herein and as such is fully capable, authorized, competent and qualified to
make this affidavit; that he executed the same for, and on behalf of said Appellant for all
purposes, and further states that the statements herein contained are true and correct.



                                              Joseph D. Vasquez
                                              Attorney for Appellant

   Subscribed and Sworn to by the said Joseph D. Vasquez, attorney for Appellant, this
                <=+-»k(,
the 2gh day of &**§»st, 2015, to certify which witnessmy hand and seal of office.


                                                           2r/^L^^
                                              N6fary Public
                                              State ofT EX AS